Case 9:18-cv-80176-BB Document 489 Entered on FLSD Docket 05/08/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 9:18-cv-80176

  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC,

         Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                                    INDEX OF EXHBITS

       Exhibit Letter or Docket Entry                         Exhibit

       D.E. 83-24                       I. Kleiman’s email to C. Wright, dated April 23, 2014

       Exhibit A [D.E 488-1]            Patrick Paige Deposition Transcript

       Exhibit B [D.E. 488-2]           Carter Conrad Deposition Transcript

       Exhibit C [D.E. 488-3]           Kimon Andreou Deposition Transcript

       Exhibit D [D.E. 488-4]           Kursten Karr Declaration

       Exhibit E [D.E. 488-5]           Kaleb Jones Declaration

       Exhibit F [D.E. 488-6]           David Kahurcik Deposition Transcript

       Exhibit G [D.E. 488-7]           Wells Fargo Foreclosure Complaint

       Exhibit H [D.E. 488-8]           Dave Kleiman Credit Report

       Exhibit I [D.E. 488-9]           William Nicholson Expert Report

       Exhibit J [D.E. 488-10]          City of Lake Worth’s Office of Human
                                        Resources/Risk Management Memorandum
Case 9:18-cv-80176-BB Document 489 Entered on FLSD Docket 05/08/2020 Page 2 of 3




     Exhibit K [D.E. 488-11]     Kevin Madura Expert Report

     Exhibit L [D.E. 488-12]     Dave Kleiman Expert Declaration

     Exhibit M [D.E. 488-13]     Ira Kleiman January 10, 2020 Deposition Transcript

     Exhibit N [D.E. 488-14]     Ira Kleiman April 8, 2019 Deposition Transcript

     Exhibit O [D.E. 488-15      Nicholas Chambers Expert Report

     Exhibit P [D.E. 488-16]     D. Kleiman’s email to I. Kleiman and others, dated
                                 October 9, 2010

     Exhibit Q [D.E. 488-17      Lynn Wright Deposition Transcript

     Exhibit R [D.E. 488-18]     Joseph Karp Deposition Transcript

     Exhibit S [D.E. 488-19]     Plaintiffs’ Privilege Log


                                          Respectfully submitted,

                                          RIVERO MESTRE LLP
                                          Attorneys for Dr. Craig Wright
                                          2525 Ponce de Leon Boulevard, Suite 1000
                                          Miami, Florida 33134
                                          Telephone: (305) 445-2500
                                          Fax: (305) 445-2505
                                          Email: arivero@riveromestre.com
                                          Email: arolnick@riveromestre.com
                                          Email: amcgovern@riveomestre.com
                                          Email: bpaschal@riveromestre.com
                                          Email: receptionist@riveromestre.com
                                          By: s/ Andres Rivero
                                          ANDRES RIVERO
                                          Florida Bar No. 613819
                                          AMANDA MCGOVERN
                                          Florida Bar No. 964263
                                          ALAN H. ROLNICK
                                          Florida Bar No. 715085
                                          BRYAN L. PASCHAL
                                          Florida Bar No. 091576
Case 9:18-cv-80176-BB Document 489 Entered on FLSD Docket 05/08/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I certify that on May 8, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                       /s/ Andres Rivero      ___
                                                       ANDRES RIVERO
